IN THE COURT OF CRIMINAL APPEALS

OF TEXAS





 NO. AP-75,873


EX PARTE DAGMAR FEHRMANN GAHAGAN, Applicant





ON APPLICATION FOR A WRIT OF HABEAS CORPUS
CAUSE NO. 995206-A IN THE 338TH DISTRICT COURT

FROM HARRIS COUNTY



 Per curiam.

O P I N I O N


	Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the
clerk of the trial court transmitted to this Court this application for writ of habeas corpus.  Ex parte
Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967).  Applicant was convicted of manslaughter and
sentenced to five years' imprisonment.  The First Court of Appeals affirmed her conviction.
Gahagan v. State, No. 01-06-062-CR (Tex. App. - Houston [1st], delivered September 27, 2007, no
pet.).  
	Applicant contends that her appellate counsel rendered ineffective assistance because counsel
failed to timely file a petition for discretionary review after agreeing to file one.  Appellate counsel
filed an affidavit with the trial court.  Based on that affidavit, the trial court has entered findings of
fact and conclusions of law that appellate counsel failed to timely file a petition for discretionary
review after agreeing to file one.  See Ex parte Wilson, 956 S.W.2d 25 (Tex. Crim. App. 1997).  
	We find, therefore, that Applicant is entitled to the opportunity to file an out-of-time petition
for discretionary review of the judgment of the First Court of Appeals in Cause No. 01-06-062-CR
that affirmed her conviction in Case No. 995206 from the 338th Judicial District Court of Harris
County.  Applicant shall file her petition for discretionary review with the First Court of Appeals
within 30 days of the date on which this Court's mandate issues.

Delivered: March 19, 2008
Do not publish